Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 07, 2022 has been entered.
 
Status of Claims
This office action for the 16/287439 application is in response to the communications filed July 07, 2022. 
Claims 1 and 19 were amended July 07, 2022.  
Claims 1-11, 19 and 20 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 19, 
These claims recite the limitation “the one more embedded feature vectors”. This limitation lacks antecedent basis. Accordingly, these claims are considered as indefinite. For the purposes of examination, the examiner will interpret this limitation as “the one or more embedded feature vectors”
As per claims 2-11 and 20, 
These claims are dependent from a base claim that has been found to be indefinite. Accordingly, these claims are also found to be indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method comprising: retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject, wherein the data includes: a narrative data record that describes a first medical event of the plurality of medical events associated with the subject, and a structured, non-narrative data record that conveys a second medical event of the plurality of medical events associated with the subject; performing natural language processing on the narrative data record to extract one or more concepts associated with the first medical event; associating each of the plurality of medical events with a respective timestamp; embedding one or more features vectors associated with at least one of the first medical event and the second medical event, wherein the one or more embedded feature vectors are trained with one or more semantically labeled training examples of medical event feature vectors and wherein the one or more embedded feature vectors are configured to assign semantic labels to one or more clusters of the one or more embedded feature vectors in a reduced dimensionality space, assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject, and causing a visual timeline indicative of the plurality of medical events based on the timeline data structure, wherein each respective medical event of the plurality of medical events is represented in the visual timeline by an element that is operable to cause additional information about the respective medical event to be output, wherein the additional information about the respective medical event includes at least a part of an underlying record associated with the graphical element and receiving a selection of the graphical element. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “implemented with one or more processors”, “to be rendered on a display” and “graphical”, a method implemented with one or more processors, comprising: retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject, wherein the data includes: a narrative data record that describes a first medical event of the plurality of medical events associated with the subject, and a structured, non-narrative data record that conveys a second medical event of the plurality of medical events associated with the subject; performing natural language processing on the narrative data record to extract one or more concepts associated with the first medical event; associating each of the plurality of medical events with a respective timestamp; embedding one or more features vectors associated with at least one of the first medical event and the second medical event, wherein the one or more embedded feature vectors are trained with one or more semantically labeled training examples of medical event feature vectors and wherein the one or more embedded feature vectors are configured to assign semantic labels to one or more clusters of the one or more embedded feature vectors in a reduced dimensionality space, assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject; and causing a visual timeline indicative of the plurality of medical events to be rendered on a display based on the timeline data structure, wherein each respective medical event of the plurality of medical events is represented in the visual timeline by a graphical element that is operable to cause additional information about the respective medical event to be output, wherein the additional information about the respective medical event includes at least a part of an underlying record associated with the graphical element, receiving a selection of the graphical element and in response to receiving the selection of the graphical element, displaying the underlying record associated with the graphical element in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“to be rendered on a display” and “in response to receiving the selection of the graphical element, displaying the underlying record associated with the graphical element” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “implemented with one or more processors” and “graphical”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“to be rendered on a display” and “in response to receiving the selection of the graphical element, displaying the underlying record associated with the graphical element” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising storing the timeline data structure associated with the subject in a database containing a plurality of timeline data structures associated with a plurality of subjects” introduces additional elements, namely a database for storing data, that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising storing the timeline data structure associated with the subject in a database containing a plurality of timeline data structures associated with a plurality of subjects” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising storing the timeline data structure associated with the subject in a database containing a plurality of timeline data structures associated with a plurality of subjects” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receiving a search query that identifies two or more medical events and a temporal relationship between the two or more medical events;” and “retrieving… two or more timeline data structures that are responsive to the search query, wherein the retrieved two or more timeline data structures are associated with two or more subjects that share the two or more medical events and the temporal relationship” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“from the database” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds mere data gathering and/or output and storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising causing to be rendered on the display, based on the two or more timeline data structures obtained from the database, two or more visual timelines indicative of respective two or more pluralities of medical events associated with the two or more subjects responsive to the search query” further defines an additional element considered above that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein each graphical element of the visual timeline is further operable to add a respective medical event of the plurality of medical events to the search query” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“wherein each graphical element of the visual timeline is further operable to add a respective medical event of the plurality of medical events to the search query” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“wherein each graphical element of the visual timeline is further operable to add a respective medical event of the plurality of medical events to the search query” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising causing another graphical element (237) to be rendered on the display, wherein the another graphical element is operable to retrieve, from the database, one or more other timeline data structures associated with one or more other subjects, wherein the one or more other timeline data structures share, with the timeline data structure associated with the subject, two or more medical events and a temporal relationship between the two or more medical events” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising causing another graphical element (237) to be rendered on the display, wherein the another graphical element is operable to retrieve, from the database, one or more other timeline data structures associated with one or more other subjects, wherein the one or more other timeline data structures share, with the timeline data structure associated with the subject, two or more medical events and a temporal relationship between the two or more medical events” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising causing another graphical element (237) to be rendered on the display, wherein the another graphical element is operable to retrieve, from the database, one or more other timeline data structures associated with one or more other subjects, wherein the one or more other timeline data structures share, with the timeline data structure associated with the subject, two or more medical events and a temporal relationship between the two or more medical events” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising causing to be rendered on the display, based on the one or more other timeline data structures retrieved from the database, one or more visual timelines indicative of respective one or more pluralities of medical events associated with the one or more other subjects responsive to the search query” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising causing to be rendered on the display, based on the one or more other timeline data structures retrieved from the database, one or more visual timelines indicative of respective one or more pluralities of medical events associated with the one or more other subjects responsive to the search query” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising causing to be rendered on the display, based on the one or more other timeline data structures retrieved from the database, one or more visual timelines indicative of respective one or more pluralities of medical events associated with the one or more other subjects responsive to the search query” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 8, 
Claim 8 depends from claim 7 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising receiving additional user input that imposes a constraint on the search query” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
The method of claim 8. 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the constraint comprises a temporal constraint” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10,
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the temporal constraint comprises a time interval between two particular medical events of the plurality of medical events associated with the subject” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the constraint comprises exclusion of a particular medical event” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 1.
As per claim 20, 
Claim 20 is substantially similar to claim 2. Accordingly, claim 20 is rejected for the same reasons as claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (2017/0076046; herein referred to as Barnes) in view of Follis et al. (US 2006/0265249; herein referred to as Follis) in further view of Halfteck et al. (US 2013/0344968; herein referred to as Halfteck). 
As per claim 1, 
Barnes discloses a method implemented with one or more processors:
(Paragraph [0110] of Barnes. The teaching describes server 12 can include at least one conventional processing element 40, which has processing hardware for executing instructions stored in memory 38. As an example, the processing element 40 may include a central processing unit (CPU) or a digital signal processor (DSP). The processing element 40 communicates to and drives the other elements within the server 12 via a local interface 42, which can include at least one bus. This establishes that a method is being implemented with one or more processors.)
Barnes further discloses retrieving, from a plurality of data sources, data indicative of a plurality of medical events associated with a subject, wherein the data includes: a narrative data record that describes a first medical event of the plurality of medical events associated with the subject, and a structured, non-narrative data record that conveys a second medical event of the plurality of medical events associated with the subject: 
(Paragraphs [0076], [0077] and [0081] of Barnes. The teaching describes an informatics platform for integrated clinical care that provides an architecture leveraging comprehensive integration of relevant patient information systems. The platform provides search tools that enable medical personnel to search the database which contains information from information systems such as EMR, radiology RIS (radiology information system)/PACS, digital pathology, and LIS systems. This establishes a plurality of data sources of medical events associated with a subject. Users of the system can use the informatics platform to pin data from radiology images, lab reports, clinical notes and test results. Here it is understood that data such as lab reports are a type of non-narrative structured data collected at one point in time and clinical notes are a type of narrative unstructured data collected from a different point in time. This establishes a first and second medical event that is collected from the plurality of data sources, each associated with the patient.)
Barnes further discloses performing natural language processing on the narrative data record to extract one or more concepts associated with the first medical event: 
(Paragraph [0109] of Barnes. Teaching describes an embodiment of the server 12. The server 12 can include logic 31, referred to herein as “server logic,” for generally controlling the operation of the server 12, including communicating with the client devices 15, the EMR system 20, the information systems 22, the third party applications 24 and the third party data sources 26. The server 12 also includes a natural language processing (NLP) engine 37 to extract data from the EMR 20 and the information systems 22 and provide the data to database 35 and an informatics platform 33 to integrate the extracted data and information from the EMR system 20, the information systems 22, the third party applications 24 and the third party data sources 26 stored in the database 35 and provide the corresponding tools, interfaces and functionality to permit users of the client devices 15 to retrieve and use the information in the database 35.) 
Barnes further teaches associating each of the plurality of medical events with a respective timestamp and assembling, based on the plurality of medical events and associated timestamps, a timeline data structure associated with the subject:
(Paragraph [0115] of Barnes. The teaching describes that the timeline section 74 can provide an interactive visual timeline that provides intelligent filtering capabilities. The timeline section 74 can include events or occurrences associated with surgeries, treatments, laboratory evaluations and genetic evaluations. Each specific event can have a corresponding symbol identifying the type of event being listed. The user is able to filter the timeline to be presented to include only events of a particular type or occurring in a particular timeframe. This feature of placing events in a time line and being able to filter to a specific time in that timeline demonstrates that the events are tagged with a kind of timestamp to ensure the proper chronology of events. The events being organized into this linked list, the linking caused by temporal order of events, causes this to be a timeline data structure.)
Barnes further discloses causing a visual timeline indicative of the plurality of medical events to be rendered on a display based on the timeline data structure, wherein each respective medical event of the plurality of medical events is represented in the visual timeline by a graphical element that is operable to cause additional information about the respective medical event to be output:
(Paragraphs [0113]-[0115] and Figure 4 of Barnes. The teaching describes a visual timeline which is displayed in a graphical user interface. The timeline entries are interactive to permit showing additional information such as a corresponding symbol that describes the event within the timeline. This symbol provides the additional information of the type of event to be output to the user.) 
Barnes does not explicitly teach wherein the additional information about the respective medical event includes at least a part of an underlying record associated with the graphical element, receiving a selection of the graphical element and in response to receiving the selection of the graphical element, displaying the underlying record associated with the graphical element. 
However, Follis teaches a timeline with respective medical events that contain additional elements wherein additional information about the respective medical event includes at least in part of an underlying record associated with graphical element, receiving a selection of the graphical element and in response to receiving the selection of the graphical element, displaying the underlying record associated with the graphical element:
(Paragraphs [0034] and [0042]-[0044] of Follis. The teaching describes an exemplary user interface screen 200 that includes a timeline 210 in accordance with a preferred embodiment of the present invention. Populating the timeline 210 within each section are preferably a plurality of data items that are user-selectable to display additional, more detailed information about that data item. Documents section 274 includes chronologically-ordered document items 214 that are user-selectable to display the full document referenced by item 214. Each document item 214 preferably comprises a graphical icon that includes a display that summarizes the type of document referenced thereby. Accordingly, if the user wishes to view the full details of a patient's OV note for a given date, the user can select the OV icon 214 displayed on the timeline in section 274 for that date.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Barnes, the graphical timeline information teachings of Follis. Paragraphs [0004]-[0008] of Follis describe that there was a short coming with traditional timeline usage when it comes to the healthcare field and they fail in meeting healthcare providers’ needs in connection with patient EMRs. The disclosed teachings of Follis aimed to solve this short-coming by preferably (a) control what patient data is added to the timeline, (b) control what time period is covered by the timeline, and (c) access detailed patient information from items that are displayed on the timeline. Such an improvement would have shown one of ordinary skill in the art a clear way to improve the timeline technology of Barnes. One of ordinary skill in the art would have added to the teaching of Barnes, the teaching of Follis based on this incentive without yielding unexpected results. 
The combined teaching of Barnes and Follis does not explicitly teach embedding one or more features vectors associated with at least one of the first medical event and the second medical event, wherein the one or more embedded feature vectors are trained with one or more semantically labeled training examples of medical event feature vectors and wherein the one or more embedded feature vectors are configured to assign semantic labels to one or more clusters of the one or more embedded feature vectors in a reduced dimensionality space. 
However, Halfteck teaches embedding one or more feature vectors associated with at least a first data profile and a second data profile, wherein the one or more embedded feature vectors are trained with one or more semantically labeled training examples and wherein the one or more embedded feature vectors are configured to assign semantic labels to one or more clusters of the one or more features in a reduced dimensionality space:
(Paragraphs [0037], [0038] and [0045] of Halfteck. The teaching describes a system by which data profiles are compared for similarity. When comparing two or more profiles, the system defines a metric to define the distance between these profiles. The metric might a simple one in which each profile of n attributes is considered to be a point in some n-dimensional vector space and the distance between them is just the Euclidean distance in that space. Those skilled in the art would recognize that standard dimensionality-reduction algorithms such as principal component analysis (PCA) could be used to determine the k principal components of the profile vectors (where k is typically much smaller than n). In which case, the distance between each profile is the Euclidean distance in the possibly reduced k-dimensional space. When the components of a profile have, or can be ascribed, intuitive semantics then an MSC can explicitly define desirable values for the components to create explicitly desirable profiles. This is construed as an assignment of a semantic label. The system also may include a desirability classifier that can be built using machine learning techniques known to those skilled in the art from a training set that labels profiles with the degree of desirability.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Barnes and Follis, the data comparison teachings of Halfteck. Paragraph [0111] of Barnes teaches “A search engine 62 can provide for automated and manual search queries based on specific, clinical attributes that provides search results of similar populations of patients with matching clinical attributes to easily visualize previous treatments/outcomes for similar patients and the ability to search for “populations” of similar patients that may be eligible for clinical trials or other research purposes”. Halfteck describes a system to compare gaming profiles to determine similar players based on their game data. The more similar the data between player profiles the better match the system can create. These gaming profiles can easily be understood as any type of personal data profile including a medical event data profile because they both are profiles that are compared based on the content of human behavior. Paragraph [0027] of Halfteck teaches that the methods disclosed by the system provide greater utility in extracting value from data profiles, which suggests that by looking at the data in ways disclosed by Halfteck leads to better similarity detection between the data, thereby improving the similarity detection in Barnes. One of ordinary skill in the art would have added to the combined teaching of Barnes and Follis, the teaching of Halfteck based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Barnes, Follis and Halfteck teaches the limitations of claim 1. 
Barnes further discloses further comprising storing the timeline data structure associated with the subject in a database containing a plurality of timeline data structures associated with a plurality of subjects:
(Paragraph [0111] of Barnes. The teaching describes that informatics platform 33 can retrieve data from database 35 and after analyzing the patient data, can store data in database 35. A timeline tool 58 in informatics platform 33 can generate a visual timeline of patient events that can be filtered by department, procedure or other similar filtering parameter to obtain only the patient events of interest from the data collected from database 35. Because informatics platform 33 can store data in database 35, the system is capable of storing the temporal order of events generated by timeline 58 which also stores data for similar patients in the population.)
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 1.
As per claim 20, 
Claim 20 is substantially similar to claim 2. Accordingly, claim 20 is rejected for the same reasons as claim 2. 
Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Follis, in further view of Sillay et al. (US 2014/0257047; herein referred to as Sillay).
As per claim 3, 
The combined teaching of Barnes, Follis and Halfteck teaches the limitations of claim 1 2. 
Barnes further teaches receiving a search query:
(Paragraphs [0155] and [0156] of Barnes. The teaching describes that a user may use the search engine to find similar patients to the current patient that they are working with in order to glean useful information.)
The combined teaching of Barnes and Follis does not explicitly disclose receiving a search query that identifies two or more medical events and a temporal relationship between the two or more medical events and retrieving, from the database, two or more timeline data structures that are responsive to the search query, wherein the retrieved two or more timeline data structures are associated with two or more subjects that share the two or more medical events and the temporal relationship. 
However Sillay teaches receiving a search query that identifies two or more medical events and a temporal relationship between the two or more medical events and retrieving, from the database, two or more timeline data structures that are responsive to the search query, wherein the retrieved two or more timeline data structures are associated with two or more subjects that share the two or more medical events and the temporal relationship:
(Paragraphs [0211]-[0216] and Figure 21 of Sillay. The teaching describes a user searching for a cohort patient with similar conditions to a patient of interest. Once a cohort is found, a master timeline is generated to visualize multiple medical events that both the patient of interest and the cohort patient have experienced making their own timelines from the master timeline. This data is collected from the server database which is then used to compare where the patient of interest is in the course of treatment and how their placement compares to other patients who have experienced a similar process in temporal order.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the search query teachings of combined teaching of Barnes, Follis and Halfteck, the comparative timelines feature of Sillay. Paragraph [0237] of Sillay teaches that the methods used to compare patients to other patients would allow for improved quality of care for individuals. One of ordinary skill in the art would have added to combined teaching of Barnes, Follis and Halfteck, the teaching of Sillay based on this incentive without yielding unexpected results. 
As per claim 4, 
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 3. 
Sillay further teaches further comprising causing to be rendered on the display, based on the two or more timeline data structures obtained from the database, two or more visual timelines indicative of respective two or more pluralities of medical events associated with the two or more subjects responsive to the search query:
(Paragraphs [0211]-[0216] and Figure 21 of Sillay. The teaching describes a user searching for a cohort patient with similar conditions to a patient of interest. Once a cohort is found, a master timeline is generated to visualize multiple medical events that both the patient of interest and the cohort patient have experienced making their own timelines from the master timeline. This data is collected from the server database which is then used to compare where the patient of interest is in the course of treatment and how their placement compares to other patients who have experienced a similar process in temporal order.)
As per claim 5, 
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 3. 
Sillay further teaches wherein each graphical element of the visual timeline is further operable to add a respective medical event of the plurality of medical events to the search query:
(Paragraphs [0211]-[0216] and Figure 21 of Sillay. The teaching describes a user searching for a cohort patient with similar conditions to a patient of interest. Once a cohort is found, a master timeline is generated to visualize multiple medical events that both the patient of interest and the cohort patient have experienced making their own timelines from the master timeline. This data is collected from the server database which is then used to compare where the patient of interest is in the course of treatment and how their placement compares to other patients who have experienced a similar process in temporal order. When the user is searching for a cohort patient, the elements in the patient of interest’s graphical timeline is used to check for similarities. For example, the patient of interest is at the stage of secondary treatment (surgery) after having gone through diagnosis and primary treatment (diagnosis). These elements are used to match with a cohort patient who has gone through these events to see where the patient of interest is going and what the searching user may expect for their patient of interest.)
As per claim 6, 
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 3. 
Barnes further teaches causing another graphical element to be rendered on the display wherein the another graphical element is operable to retrieve, from the database, one or more data elements associated with one or more other subjects:
(Paragraphs [0155] and [0156] of Barnes. The teaching describes that a user may use the search engine to find similar patients to the current patient that they are working with in order to glean useful information.)
Sillay further teaches a search feature that is operable to retrieve, from the database, one or more other timeline data structures associated with one or more other subjects, wherein the one or more other timeline data structures share, with the timeline data structure associated with the subject, two or more medical events and a temporal relationship between the two or more medical events:
(Paragraphs [0211]-[0216] and Figure 21 of Sillay. The teaching describes a user searching for a cohort patient with similar conditions to a patient of interest. Once a cohort is found, a master timeline is generated to visualize multiple medical events that both the patient of interest and the cohort patient have experienced making their own timelines from the master timeline. This data is collected from the server database which is then used to compare where the patient of interest is in the course of treatment and how their placement compares to other patients who have experienced a similar process in temporal order.)
As per claim 7, 
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 6. 
Sillay further teaches further comprising causing to be rendered on the display, based on the one or more other timeline data structures retrieved from the database, one or more visual timelines indicative of respective one or more pluralities of medical events associated with the one or more other subjects responsive to the search query: 
(Paragraphs [0211]-[0216] and Figure 21 of Sillay. The teaching describes a user searching for a cohort patient with similar conditions to a patient of interest. Once a cohort is found, a master timeline is generated to visualize multiple medical events that both the patient of interest and the cohort patient have experienced making their own timelines from the master timeline. This data is collected from the server database which is then used to compare where the patient of interest is in the course of treatment and how their placement compares to other patients who have experienced a similar process in temporal order.)
As per claim 8, 
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 7. 
Barnes further teaches further comprising receiving additional user input that imposes a constraint on the search query: 
(Paragraph [0159] of Barnes. The teaching describes search limiting criteria for a patient such as age, gender, cancer type, TNM staging, histology, biomarkers and genomic alterations for the search query.)
As per claim 9, 
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 8. 
Sillay further teaches wherein the constraint comprises a temporal constraint:
(Paragraph [0213] of Sillay. The teaching describes that matching one patient to another includes parameters such as 1) diagnosis of PD, 2) onset of levodopa use, 3) medication refractory status, 4) date of first consideration of surgery as a next step in treatment, 5) surgery, 6) falls, 7) meaningful work/leisure activity engagement, 8) independent living in the timeline visualization. Having the diagnosis date 1), date of first consideration of surgery as a next step in treatment 4), and surgery 5) in temporal order presents a criteria for this temporal interval to match against cohort patients. Patients with a longer 1), 4), 5) interval would match better with cohort patients of a 1), 4), 5) interval in a similar length of time.)
As per claim 10,
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 9. 
Sillay further teaches wherein the temporal constraint comprises a time interval between two particular medical events of the plurality of medical events associated with the subject:
(Paragraph [0213] of Sillay. The teaching describes that matching one patient to another includes parameters such as 1) diagnosis of PD, 2) onset of levodopa use, 3) medication refractory status, 4) date of first consideration of surgery as a next step in treatment, 5) surgery, 6) falls, 7) meaningful work/leisure activity engagement, 8) independent living in the timeline visualization. Having the diagnosis date 1), date of first consideration of surgery as a next step in treatment 4), and surgery 5) in temporal order presents a criteria for this temporal interval to match against cohort patients. Patients with a longer 1), 4), 5) interval would match better with cohort patients of a 1), 4), 5) interval in a similar length of time.)
As per claim 11, 
The combined teaching of Barnes, Follis, Halfteck and Sillay teaches the limitations of claim 8. 
Barnes further teaches wherein the constraint comprises exclusion of a particular medical event: 
(Paragraph [0166] of Barnes. The teaching describes that the user can also interactively select a date range defined by years/months/days in date range section 214 to further limit the results from the search query. The date range can correspond to the dates of specific events associated with the patient. For example, the date range can be associated with consultation dates, treatment dates, clinical trial dates, surgery dates and any other event date for the patient. This means that the user can selectively exclude certain medical events when they fall outside a desired window. For example a user can look for the time window for how long it takes a patient to recover from surgery. This search feature would expressly exclude consultation events for the surgery itself due to the information there not being relevant in the aspect of the patient timeline the user is looking at.)

Response to Arguments
Applicant's arguments filed July 07, 2022 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:  
The applicant argues that the pending claims are directed to a specific technological improvement similar to how the claims in McRO were directed to a specific technological improvement. The applicant supports this argument by establishing that the use of feature vectors to assign semantic labels  to one or more clusters of the one or more embedded feature vectors in a reduced dimensionality space  results in the ability to determine similar medical events through the Euclidean distance between the vectors. The applicant concludes that this feature improves the technical field of medical diagnostics.
The examiner respectfully disagrees. These methods in question are merely instructions that a human person can follow and carry out. A human person can embed one or more feature vectors, train the vectors with training examples and assign semantic labels to one or more clusters  of the vectors in a reduced dimensionality space. The claimed invention is merely taking these calculations and implementing them in a generic computer environment. There is no evidence provided that the claimed steps would have resulted in the improvement of any computer or relevant technology. Rather, the argued field of improvement is medical diagnostics which is not inherently a technological field. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686